Citation Nr: 0200522	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for infectious 
hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision 
which denied service connection for bilateral hearing loss 
and infectious hepatitis.  These are the only issues 
currently on appeal.  An RO hearing was held in May 2000.

The Board notes that the appeal initially also included an 
issue of service connection for a nervous disorder, but the 
appeal of that issue was withdrawn at the time of the May 
2000 RO hearing, and thus the issue is not before the Board.  
38 C.F.R. § 20.204 (2001).  A separate claim for service 
connection for post-traumatic stress disorder (PTSD) was 
denied by the RO in August 2001; to date, the veteran has not 
appealed that issue, and thus it is not before the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  Hearing loss of either ear was not present during the 
veteran's active service or within the year after active 
service, and current bilateral hearing loss was not caused by 
any incident of active service.

2.  The veteran had an episode of infectious hepatitis during 
active service, but such fully resolved without residual 
disability.  He does not currently have hepatitis or 
residuals of hepatitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001). 

2.  Claimed infectious hepatitis or residuals of infectious 
hepatitis were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service personnel records indicate he served on 
active duty in the Army from September 1967 to September 
1969.  This included service in Vietnam from February 1968 to 
February 1969, during which time he performed duties of a 
cannoneer, machine gunner, and squad leader.  No combat 
decorations are shown.

The veteran's service medical records include a September 
1967 induction examination indicating that hearing in both 
ears was within normal limits on audiology testing.  Active 
duty service medical records show no hearing loss.  After 
being seen as an outpatient, the veteran was hospitalized in 
May-June 1969 for treatment of infectious hepatitis.  At 
hospital discharge, it was noted the infectious hepatitis had 
been treated and cured.  On a medical history form for a July 
1969 service separation examination, the veteran denied a 
history of hearing loss, and he noted he had been 
hospitalized for a liver problem.  The July 1969 service 
separation examination noted the ears and the abdomen and 
viscera were normal on clinical evaluation; no residuals of 
hepatitis were mentioned; and hearing in both ears was 15/15 
(normal) on voice testing.

On release from active duty in September 1969, the veteran 
was transferred to the Army Reserve.  The service medical 
records contain a copy of a March 1971 letter from the Army 
to the veteran, noting that he had claimed that a medical 
condition may limit his ability to serve on active duty; the 
letter told the veteran he would need supporting medical 
evidence, which he should obtain, attach to this letter, and 
return it to the Army.  Attached to the March 1971 Army 
letter is an April 1971 statement by Paul J. Azar, M.D. and 
an April 1971 audiogram.  In his statement, Dr. Azar noted 
that an April 1971 ear, nose, and throat examination was 
essentially normal except for slight nerve deafness, as shown 
by the April 1971 audiogram.  The April 1971 audiogram 
depicts decibel thresholds at various frequencies were 25 or 
less in the left ear; and the right ear had elevated decibel 
thresholds at higher frequencies, including 60 decibels at 
4000 hertz.  The back of the March 1971 Army letter was 
annotated by the Army Physical Review Board in January 1972 
to indicate the veteran was considered qualified for 
retention in the Army Reserve.

In his October 1999 claim for service connection, the veteran 
said he had hearing loss which began in 1974 and hepatitis 
which began in 1969.

At a VA physical examination for hepatitis in November 1999, 
the examiner noted that the veteran had been hospitalized 
with hepatitis in 1969.  Current physical examination and 
laboratory studies were negative for hepatitis or residuals 
of hepatitis.  The diagnosis was a history of transient 
hepatitis in 1969 without any complications or sequela.

At a December 2000 VA audiology examination (performed by 
Terry Roberts, audiologist), the veteran gave a history of 
gunfire and other noise exposure in service, including when 
he was in Vietnam.  The veteran felt that gunfire noise 
exposure in Vietnam caused his hearing loss.  The audiologist 
noted that records included a report of a normal audiology 
examination during active service, as well as report of an 
audiology examination in 1971, after active service, which 
showed bilateral asymmetrical high frequency hearing loss.  
Current audiological testing showed respective decibel 
tresholds, at the frequencies of 1000, 2000, 3000, and 4000 
hertz, as follows:  for the right ear, 10, 50, 55, 75; and 
for the left ear, 20, 50, 55, 40.  Speech discrimination was 
100 percent correct in both ears.  Bilateral high frequency 
sensorineural hearing loss was diagnosed.  The audiologist 
commented that it was his impression that due to the 
significant change in the veteran's hearing after leaving the 
military, his hearing loss at this time is not completely 
service related.

VA outpatient records from 2000 note the veteran had 
bilateral hearing loss and he was fitted for hearing aids.  
Hepatitis was note by history only.

At a May 2000 RO hearing, testimony was presented by the 
veteran and his wife in support of the claims for service 
connection for hearing loss and hepatitis.  The veteran 
maintained his hearing loss began in service, and he noted 
that he recently had a VA-authorized hearing evaluation by 
Terry Roberts of the Roberts Clinic.  The veteran also noted 
he was treated for hepatitis is service, and he asserted he 
still had residuals of that disease.

Ongoing VA outpatient records include a May 2000 notation 
that the veteran gave a history of hepatitis and a hepatitis 
profile would be repeated.  

At an August 2000 VA audiology examination (performed by 
audiologist Terry Roberts), the veteran gave a history that 
his bilateral hearing loss began in approximately 1970 to 
1971.  The veteran again stated his belief that his hearing 
loss was due to military noise exposure, particularly that in 
Vietnam.  Current audiological studies showed bilateral 
sensorineural hearing loss.  Mr. Roberts commented that the 
veteran's hearing loss was consistent with noise exposure, 
however, without an exit audiogram it would be difficult to 
state whether or not this hearing loss is service connected.  

In a subsequent August 2000 addendum to the above 
examination, Mr. Roberts said that the veteran's medical 
records were reviewed and there was no evidence that he 
acquired any hearing loss while in the military.  It was 
noted there was an audiogram in "1973" after leaving service 
which showed right ear high frequency hearing loss.  Mr. 
Roberts stated that it was his conclusion that the hearing 
loss was not service connected. 

A December 2000 VA outpatient record notes that a repeat 
hepatitis profile was negative.

Analysis

The veteran claims service connection for bilateral hearing 
loss and for infectious hepatitis.  The file shows that 
through correspondence, the rating decision, discussion at an 
RO hearing, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Identified 
medical records have been obtained.  In recent argument to 
the Board, the veteran's representative argued that the case 
should be remanded to obtain hearing loss records from the 
Roberts Clinic, but it appears that pertinent medical records 
from such clinic (from audiologist Terry Roberts) have been 
obtained.  The file also shows that VA examinations have been 
provided.  The Board finds that the VA has complied with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 and the related VA regulation.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

1.  Bilateral hearing loss

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, when 
such are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  The 
combat provisions of 38 U.S.C.A. § 1154(b) do not create a 
statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his active duty, the veteran served in Vietnam, 
although he received no combat decorations.  It is unclear 
from the record whether he engaged in combat, but for the 
purpose of the present decision it will be assumed that he 
did, and consideration will be given to the provisions of 
38 U.S.C.A. § 1154.

The veteran served on active duty from September 1967 to 
September 1969, and service medical records from this time 
show no hearing loss.  At the July 1969 service separation 
examination, he denied a history of hearing loss and his 
hearing in both ears was normal on voice testing.  There is 
no evidence of hearing loss of either ear within the year 
after his Sepember 1969 release from active duty, as required 
for a presumption of service connection.  The first medical 
evidence of hearing loss are April 1971 medical records from 
a private doctor (submitted in relation to Reserve service) 
showing a hearing loss disability in the right ear (under the 
standards of 38 C.F.R. § 3.385) but not the left one.  
Medical records from years later show hearing loss disability 
(under the standards of 38 C.F.R. § 3.385) in both ears.  The 
audiologist who performed VA audiology examinations in 1999 
and 2000 (with addendum to the 2000 examination) has 
essentially opined that the veteran's current hearing loss 
began after active duty and is not service related.  No 
medical opinion has been offered to link the hearing loss 
with service.  

All the evidence shows no hearing loss of either ear during 
service or within the presumptive year thereafter.  While the 
veteran claims he had combat and other noise exposure in 
service, he acknowledges that his hearing loss first appeared 
after service.  The only competent medical evidence on 
causation is to the effect that there is no relationship 
between the the veteran's current hearing loss and his 
service.  Even assuming that the combat provisions of 
38 U.S.C.A. § 1154 apply to this case, the Board finds there 
is clear and convincing evidence that the veteran's hearing 
loss was not incurred in or aggravated by service.  As the 
evidence is not in equipoise, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  For these reasons, service connection 
for bilateral hearing loss must be denied.  

2.  Infectious hepatitis

The veteran received hospital treatment for an episode of 
infectious hepatitis in service in 1969, and on hospital 
discharge it was said the condition had been cured.  Later 
service medical records, including the 1969 separation 
examination, show no infectious hepatitis or residuals.  
There are no post-service medical records showing any 
infectious hepatitis or residuals.  A 1999 VA examination was 
normal, and the doctor concluded that the service episode of 
hepatitis was transient and involved no complications or 
sequela.  Additional laboratory studies in 2000 were also 
negative for hepatitis.

The evidence demonstrates that the service episode of 
infectious hepatitis was acute and transitory and resulted in 
no residual disability.  Service connection requires more 
than a disease or injury in service; there must also be a 
current related disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Here there is no current disability, and thus 
there may be no service connection.  The preponderance of the 
evidence is against the the claim for service connection for 
infectious hepatitis.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for infectious hepatitis is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 


